Citation Nr: 1618408	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant has established status as a claimant, seeking recognition as a child of the deceased Veteran and his now-deceased spouse, for entitlement to VA death pension benefits, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from June 1944 to August 1946.  The Veteran died in July 1991.  His surviving spouse (the appellant's mother) filed a petition to reopen a claim of entitlement to VA death pension benefits in July 2011, but she died in March 2012, while that petition was still pending.  Later in March 2012, the appellant filed a VA Form 21-601 to pursue the pending claim for VA death pension benefits for purposes of accrued benefits.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the appellant withdrew her request for a hearing before a Decision Review Officer (DRO) at the RO.

In October 2015, the Board remanded the matter to the agency of original jurisdiction (AOJ) for a decision with respect to the appellant's petition to be substituted for the Veteran's surviving spouse as claimant with regard to the pending petition to reopen a claim of entitlement to VA death pension benefits.  Substitution was granted in November 2015.    

The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).


FINDINGS OF FACT

The appellant was providing caregiver services under contract to her mother prior to her death, and those expenses went unpaid.   


CONCLUSION OF LAW

The criteria to establish status as a claimant for basic eligibility for entitlement to VA death pension benefits, for purposes of accrued benefits, are met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking recognition as a claimant to establish basic eligibility for entitlement to VA death pension benefits, for purposes of accrued benefits.  She has already been substituted for purposes of an appeal pending at the time of her mother's death.  

I.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

II.  Discussion

In this appeal, the appellant has established basic eligibility for accrued benefits as she bore the expense of her mother's last sickness.  

By way of background, the appellant's mother filed a claim for VA death benefits in July 2011.  She died in March 2012.  The appellant filed a claim for accrued benefits in August 2012. 

It is not in debate that the appellant does not meet the definition of a "child" as set forth in 38 C.F.R. § 3.1000(d)(2).  "Child," under that section is as defined in §3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of §3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  

Although she does not qualify as a "child," the appellant submitted sufficient evidence establishing that she incurred the expense of her mother's last sickness.  

In the application, the appellant listed $8,000 as unpaid expenses due her for her mother's last sickness.  She detailed that this included paying a sitter to stay with her mother; travel expenses for medical appointments; and payment for some of her mother's medications.  In her March 2014 VA Form 9, the appellant wrote that she, with her two brothers, paid for anything her mother required and could not afford.  She did not keep receipts.  However, she estimated that the care and expenses were approximately $1000.00 per month.  

In a November 2015 letter, the appellant explained that she had been her mother's caregiver prior to her death.  The appellant and her two brothers also helped their mother financially.  She also stated that her mother's funeral expenses were paid for by her life insurance money.  

Earlier, in a March 2012 Report of Contact, it is recorded that the appellant stated she provided in-home care for her mother from August 2011 until her death in March 2012.  

Finally, in August 2011, during her lifetime, her mother and the appellant signed a Caregiver Agreement.  This contract established that the appellant would provide caregiver services 7 days per week, 16 hours per day, at the cost of $1,000.00 per month.  Finally, in April 2013, a health care center sent a letter to the appellant informing her that there was a past due balance of $1,273.50, for care of her mother.  

(In a November 2015 Report of Contact, the aforementioned health care center informed VA that the past due balance of $1,273.50, had been "written off."  Thus, it would appear that the appellant was no longer being held responsible for that amount.)  
   
Because the appellant was providing caregiver services to her mother, which expenses went unpaid, the appellant is a creditor, having unpaid expenses for the last illness of her mother.  See 38 C.F.R. § 3.1000(a)(5); see also M21-1 VIII.5.11.b-c. (regarding claims for reimbursement by creditors).  

Most recently, the RO supported its denial of the appeal in the December 2015 SSOC on the basis that it had not received waiver of claims from all other creditors, particularly the aforementioned health care center and the appellant's two brothers, including unconditional written consent and authorizing the payment of any and all accrued benefits to the appellant.  The Board notes that this requirement is contained only in the M21-1.  See M21-1 VIII.5.11.c.  It is not condition for recognizing the appellant as an eligible claimant in 38 U.S.C.A. § 5121 or 38 C.F.R. § 3.1000, et seq.  Accordingly, it does not disqualify the appellant from being recognized as a claimant in this appeal.  See, e.g., Dyment v. West, 13 Vet. App. 141, 145 (1999). 

Even were that not the case, the aforementioned health center, as indicated, has "written off" the balance due.  Moreover, the appellant's brothers have submitted no information or evidence, such as receipts, showing that they bore the last expenses of their mother's sickness.  Thus, it would not appear that they could be recognized as eligible claimants, and is not a bar to recognizing the appellant as an eligible claimant.  

Thus, the appellant has met the basic eligibility criteria to be considered a claimant for accrued benefits.  

The Board declines to take any further adjudicative action regarding the merits of the underlying issue.  First, the appeal has been denied on the threshold issue concerning basic eligibility to be recognized as a claimant.  In this regard, status as a claimant in this context is a separately appealable issue.  See, e.g., 38 C.F.R. § 3.104(b).  

With regard to the merits of the underlying issue, the RO sent a letter to a nursing home in March 2014 informing it that accrued benefits were not payable because the unreimbursed medical expenses of the appellant's mother were not enough to lower her countable income below the income limit to qualify for the VA pension program.  The February 2014 statement of the case (SOC) likewise addressed the underlying issue concerning the eligibility of the appellant's mother for VA death pension benefits.  

Although these documents concern the merits of the underlying issue, the latest supplemental statement of the case (SSOC), issued in December 2015, addressed only the issue concerning the appellant's basic eligibility to be recognized as a claimant in this appeal.  As the appellant has now been substituted in her mother's appeal, she is eligible to submit further evidence supporting her mother's claim.  

For these reasons, the RO, upon issuance of this decision, should proceed with adjudicating the underlying merits of the pending claim for VA death benefits.  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

The appellant has established status as a claimant for basic eligibility for entitlement to VA death pension benefits, for purposes of accrued benefits



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


